The State of TexasAppellee/s




                               Fourth Court of Appeals
                                       San Antonio, Texas
                                               April 11, 2014

                                            No. 04-14-00242-CR

                                              Rudy MENDEZ,
                                                 Appellant

                                                      v.

                                        THE STATE OF TEXAS,
                                              Appellee

                       From the 290th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2013CR2880
                               Honorable Melisa Skinner, Judge Presiding

                                               O R D E R
         The trial court’s certification in this appeal states that “this criminal case is a plea-bargain case,
and the defendant has NO right of appeal.” The clerk’s record, however, does not contain a plea bargain,
and instead shows that a jury trial was conducted, and that the jury decided both guilt/innocence and
punishment. Therefore, the trial court certification does not accurately reflect that the defendant has the
right to appeal and is defective. See TEX. R. APP. P. 25.2(a)(2).

         Rule 25.2(d) of the Texas Rules of Appellate Procedure requires the record to contain the trial
court’s certification of the defendant’s right of appeal under Rule 25.2(a)(2). TEX. R. APP. P. 25.2(d). It
further provides, “The appeal must be dismissed if a certification that shows the defendant has the right of
appeal has not been made part of the record under these rules.” Id.

         Accordingly, the trial court is ORDERED to prepare and file an amended trial court certification
correcting the defect and showing that the criminal case is not a plea-bargain case, and that the defendant
has the right to appeal. The trial court clerk is instructed to file a supplemental clerk’s record containing
the amended trial court certification in this Court within ten days from the date of this order. TEX. R.
APP. P. 25.2(f), (d); 34.5(c); 37.1. All other appellate deadlines are suspended pending resolution of the
certification issue.

                                                           _________________________________
                                                           Rebeca C. Martinez, Justice

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 11th day of April, 2014.


                                                           ___________________________________
                                                           Keith E. Hottle
                                                           Clerk of Court